NO. 12-20-00186-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

THERESA LEE KAMKE,                                    §       APPEAL FROM THE 247TH
APPELLANT

V.                                                    §       JUDICIAL DISTRICT COURT

BRIAN KELLY KAMKE,
APPELLEE                                              §       HARRIS COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. 1 See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
        On July 23, 2020, Appellant, Theresa Kamke, was notified that the filing fee in this
appeal is due and that the appeal would be subject to dismissal if not paid within twenty days of
the July 23 notice, unless Appellant was exempt from paying the filing fee or established an
inability to pay the filing fee. See TEX. R. APP. P. 5. On August 18, Appellant was informed that
the filing fee is past due, and the appeal may be dismissed unless the fee is received on or before


        1
          Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.
August 28. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee passed, and
Appellant has not paid the fee or otherwise shown that she is excused from paying the fee. 2
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 3
See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice to all parties,
appellate court may dismiss appeal if appeal is subject to dismissal because appellant failed to
comply with a requirement of these rules, a court order, or a notice from the clerk requiring a
response or other action within a specified time).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
             The record does not indicate that Appellant had been declared indigent.
         3
             We also note that Appellant has not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00186-CV


                                      THERESA LEE KAMKE,
                                            Appellant
                                               V.
                                      BRIAN KELLY KAMKE,
                                             Appellee


                                Appeal from the 247th District Court
                         of Harris County, Texas (Tr.Ct.No. 2017-38666)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.